Lopez v Metropolitan Tr. Auth. (2021 NY Slip Op 00910)





Lopez v Metropolitan Tr. Auth.


2021 NY Slip Op 00910


Decided on February 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 11, 2021

Before: Acosta, P.J., Kapnick, Singh, Mendez, JJ. 


Index No. 162233/15 Appeal No. 13111 Case No. 2019-05080 

[*1]Juan Lopez, Plaintiff-Respondent,
vMetropolitan Transit Authority et al., Defendants-Appellants.


Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Jonathan P. Shaub of counsel), for appellants.
Hill & Moin LLP, New York (Cheryl R. Eisberg Moin of counsel), for respondent.

Order, Supreme Court, New York County (Paul A. Goetz), entered June 4, 2019, which, insofar as appealed from as limited by the briefs, denied defendants' motion for summary judgment dismissing the complaint as untimely, unanimously reversed, on the law, without costs, the complaint reinstated and the matter remanded for a determination of the motion on the merits.
Defendants' motion for summary judgment was timely since it was filed within the time period provided in the preliminary conference order. That deadline is controlling, despite the transfer to another Justice with part rules shortening the time, given no subsequent order or directive explicitly providing otherwise (see Encore I, Inc. v Kabcenell, 160 AD3d 450 [1st Dept 2018]; Freire-Crespo v 345 Park Ave. L.P., 122 AD3d 501 [1st Dept 2014]).
In view of the foregoing, the matter is remanded to Supreme Court for a substantive determination on the merits of the motion (see e.g. Higgins v Consolidated Edison Co. of N.Y., Inc., 93 AD3d 443[1st Dept 2012]; Commissioner of the State Ins. Fund v Weissman, 90 AD3d 417, 417-418 [1st Dept 2011]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 11, 2021